UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4987


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LUIS JOSE GRANADOS-ARVIZU,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00414-JAB-1)


Submitted:   March 30, 2011                  Decided:    April 6, 2011


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Luis   Jose     Granados-Arvizu         (“Granados”)          pled    guilty,

pursuant to a written plea agreement, to one count of possession

with the intent to distribute methamphetamine, in violation of

21 U.S.C.A. § 841(a)(1), (b)(1)(B) (West 2006 & Supp. 2010), and

one count of possession of firearms in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(2006).         The   district    court      calculated         Granados’s       Guidelines

range     on    the     methamphetamine          count     at    87    to    108     months’

imprisonment,         see U.S.     Sentencing         Guidelines        Manual      (“USSG”)

(2009).        Additionally, Granados was subject to a statutorily

mandated consecutive sentence of sixty months’ imprisonment on

the firearms count, and this became his Guidelines sentence on

that count.       The district court sentenced Granados to ninety-six

months’        imprisonment      on    the       methamphetamine            count    and     a

consecutive       sentence       of    sixty      months’       imprisonment        on     the

firearms       count,    for     an    aggregate          sentence     of    156    months’

imprisonment.         Granados appeals his sentence.                  We affirm.

               This    court     reviews     the      district        court’s      sentence,

“whether       inside,    just    outside,       or    significantly          outside      the

Guidelines       range,”       under    a    “deferential         abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                           This

review entails appellate consideration of both the procedural

and   substantive        reasonableness          of   a    sentence.          Id.    at    51.

                                             2
Granados   challenges       the    substantive      reasonableness          of    the

156-month prison sentence, but does not contest its procedural

reasonableness.

           When     reviewing        a        sentence        for      substantive

reasonableness,     we    take    into    account      “the     totality    of    the

circumstances.”     Id.      This court accords a sentence within a

properly-calculated Guidelines range an appellate presumption of

reasonableness.     See United States v. Abu Ali, 528 F.3d 210, 261

(4th Cir. 2008).     Such a presumption is rebutted only by showing

“that the sentence is unreasonable when measured against the

[18 U.S.C.]     § 3553(a)    [(2006)]        factors.”        United     States   v.

Montes-Pineda,    445 F.3d 375,    379   (4th     Cir.    2006)     (internal

quotation marks omitted).           Further, “[a] statutorily required

sentence . . . is per se reasonable.”             United States v. Farrior,

535 F.3d 210, 224 (4th Cir. 2008).

           We have reviewed the record and the parties’ briefs

and conclude that the 156-month sentence is not substantively

unreasonable.       The      ninety-six         month      sentence        on     the

methamphetamine     count    falls       within   the     properly       calculated

Guidelines range, and Granados fails to overcome the appellate

presumption of reasonableness afforded that sentence.                      Further,

the sixty-month consecutive sentence on the firearms count was

required by statute and is therefore per se reasonable.



                                         3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4